Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 23, 2016

                                      No. 04-16-00311-CV

                                         Dennis PEREZ,
                                           Appellant

                                                v.

                           FOUR S'S, INC. D/B/A Express Lube #21,
                                         Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CI09541
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
       Appellant’s second motion for extension of time to file the appellant’s brief is granted.
We order appellant to file the appellant’s brief by October 12, 2016. Counsel is advised that no
further extensions of time will be granted absent a timely motion that (1) demonstrates
extraordinary circumstances justifying further delay, (2) advises the court of the efforts counsel
has expended in preparing the brief, and (3) provides the court reasonable assurance that the brief
will be completed and filed by the requested extended deadline. The court does not generally
consider a heavy work schedule to be an extraordinary circumstance.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court